83713: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25204: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83713


Short Caption:WASHOE CTY. SCHOOL DIST. VS. EDLUNDCourt:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1902058Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Rehearing Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:11/03/2021 / Crowley, MargaretSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantWashoe County School DistrictSara K. Montalvo
							(Washoe County School District/Office of the General Counsel)
						Christopher B. Reich
							(Washoe County School District/Office of the General Counsel)
						Neil A Rombardo
							(Washoe County School District/Office of the General Counsel)
						Andrea L. Schulewitch
							(Washoe County School District/Office of the General Counsel)
						


RespondentCaidyn EdlundLuke A. Busby





Docket Entries


DateTypeDescriptionPending?Document


11/03/2021Filing FeeAppeal Filing Fee Waived.  State/County/Municipality. (SC)


11/03/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)21-31598




11/03/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)21-31600




11/03/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Margaret M. Crowley. (SC)21-31665




11/15/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)21-32661




11/16/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief. (SC)21-32888




02/08/2022MotionFiled Stipulation to Extend Time to File Opening Brief and Appendix. (SC)22-04300




02/08/2022Notice/OutgoingIssued Notice Motion/Stipulation Approved. (Opening Brief and Appendix due: March 16, 2022)22-04316




03/11/2022Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 7 days.  (SC)22-07872




03/14/2022Docketing StatementFiled Docketing Statement Civil Appeals. (EXHIBITS 2, 3, 5, 6 AND 7 FILED UNDERS SEALS PER 3/29/22 ORDER). (SC)22-08055




03/15/2022MotionFiled Respondent's Motion to Strike Docketing Statement. (SC)22-08272




03/15/2022MotionFiled Appellant's Motion to Seal Record on Appeal. (SC)22-08278




03/16/2022BriefFiled Appellant's Opening Brief. (SC)22-08386




03/16/2022Notice/IncomingFiled Proof of Service of Joint Appendix. (SC)22-08387




03/22/2022MotionFiled Appellant's Opposition to Motion to Strike Docketing Statement. (SC)22-09051




03/23/2022MotionFiled Respondent's Reply to Response to Motion to Strike Docketing Statemen. (SC)22-09061




03/23/2022Notice/IncomingFiled Appellant's Notice of Unopposed Motion to Seal. (SC)22-09083




03/29/2022Order/ProceduralFiled Order Regarding Motions. Respondent has filed a motion to strike appellant's docketing statement in its entirety on the basis that certain exhibits attached to the docketing statement were ordered sealed in the district court.  The motion to strike the docketing statement in its entirety is denied. However, the clerk of this court shall seal exhibits 2, 3, 5, 6, and 7 attached to the docketing statement. Appellant has filed a motion to seal the above-mentioned exhibits and portions of the joint appendix submitted to this court.  The motion is unopposed. Cause appearing, the motion is granted. The clerk of this court shall file the joint appendix received on March 16, 2022, and shall file the following portions of the joint appendix under seal: 
    Confidential police report, JA0033-JA0047; 
   Confidential lab report, JA0048-JA0049; 
   Confidential plea deal, JA0053-JA0058; 
   Confidential order dismissing case, JA0059-JA0060; 
   Confidential order sealing criminal case, JA0061-JA0064; 
   Lab report, JA0471. (SC)22-09698




03/29/2022AppendixFiled Joint Appendix, Vol. 1. (SC)22-09708




03/29/2022AppendixFiled Joint Appendix, Vol. 2 (SC)22-09709




03/29/2022AppendixFiled Joint Appendix Vol 3. (SC)22-09710




03/29/2022AppendixFiled Appendix Portions Confidential police report, JA0033-JA0047; Confidential lab report, JA0048-JA0049; Confidential plea deal, JA0053-JA0058; Confidential order dismissing case, JA0059-JA0060; Confidential order sealing criminal case, JA0061-JA0064; Lab report, JA0471. (SEALED). (SC)


04/11/2022BriefFiled Respondent's Answering Brief. (SC)22-11303




05/09/2022MotionFiled Stipulation for Extension of Time to File Reply Brief. (SC)22-14632




05/09/2022Notice/OutgoingIssued Notice Motion/Stipulation Approved. (Reply Brief due: May 25, 2022) (SC)22-14641




05/25/2022BriefFiled Appellant's Reply Brief. (SC)22-16572




05/25/2022Case Status UpdateBriefing Completed/To Screening. (SC)


08/11/2022Order/DispositionalFiled Order Affirming in Part and Reversing in Part. "We affirm the district court's order insofar as it vacates the arbitrator's finding of recklessness and reverse that part of the order awarding Edlund back pay. fn3 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/AS/MG. (SC)22-25204




08/26/2022Filing FeeRehearing Filing Fee Paid. $150.00 from Luke Busby.  E-Payment Ref. no. 22082632598215. (SC)


08/26/2022Post-Judgment PetitionFiled Respondent's Petition for Rehearing. (SC)Y22-26824





Combined Case View